Title: To Thomas Jefferson from Jean Holker, 12 March 1785
From: Holker, Jean
To: Jefferson, Thomas



Sir
Rouen 12 Mars 1785

Youl be surprised their is no doubt not having heard from me Since my last, the Reason was that the Vessel on Board your Box, was only arrived at this port this Morning, and having a favourable occasion to forward it you, I appleyd to Our directure of the farms, to deliver it me which he has don, and send it by my friend Mr. Guilboud who will deliver it, and a letter he has got under my Sons Cover, from the Congres, as I fancy, for you and my friend Mr. Barcley; but as he is not in paris I fancey, If it is necessary, that my Good friend Doctor Franklin will do the needfull for him.  Although I must confes, the affaire is a very disagreeable one indeed.
I shant need to Enter into any detail, as your letter and my Sons will acquaint you of the whole affair, and the leters Mr. Guilboud will present you of the transaction, must convince every honest man that my old friend Samuel Wharton is a bad man indeed.
I am Really sorry for it, as I had the greatest opinion of him, but so it is, and I humble beg youl render Mr. Guilboud every servis in your Power on that head and youl oblige Dear Sir your very humble & Respectful Servant,

J Holker


I am sorry to Inform you, that It is not in the Power of the Directure of the farms to deliver me the Caise, as all preses or objects of that Nature is visited by the first President here and obliged to be forwarded by water to Paris under an acque so the caise will part this day in a bote and when it arrives in Paris will be sent to his Excelence Doctor Franklin.

